 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION

BARBARA H., §
§
Plaintiff, §
§

v. § Civil Action No. 3:18-CV-147-C-BN
§
NANCY A. BERRYHILL, §
COMMISSIONER OF THE SOCIAL §
SECURITY ADMINISTRATION, §
§
Defendant. §

ORDER ACCEPTING FINDINGS AND RECOMMENDATION
OF THE UNITED STATES MAGISTRATE JUDGE

After reviewing all relevant matters of record in this case, including the Findings, Conclu-
sions, and Recomrnendation of the United States Magistrate Judge, in accordance With 28 U.S.C.
§ 636(b)(l), the undersigned District Judge is of the opinion that the Findings and Conclusions of
the Magistrate Judge are correct and they are accepted as the Findings and Conclusions of the Court.

lt is therefore ORDERED that the Findings, Conclusions, and Recornrnendation of the
United States Magistrate Judge are adopted Accordingly, the decision of the Cornrnissioner is
REVERSED and the case is REMANFED for further proceedings

/`//
SO ORDERED on this _/__~5 day of Febru

     

019.

CU M /
\ /§/UWSTATES DyéT CTJUDGE

     

